                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Michael Paretti, Esq.
                                                           Nevada Bar No. 13926
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       4   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       5   Facsimile: (702) 784-5252
                                                           kdove@swlaw.com
                                                       6   mparetti@swlaw.com
                                                       7
                                                           Attorneys for Defendant
                                                       8   Wells Fargo Bank, N.A.
                                                                                        UNITED STATES DISTRICT COURT
                                                       9
                                                                                               DISTRICT OF NEVADA
                                                      10
                                                           JEFFREY A. DICKERSON,                          CASE NO. 3:16-cv-00375-RCJ-VPC
                                                      11
                                                                                 Plaintiff,
                                                      12                                                  STIPULATION AND ORDER
             3883 Howard Hughes Parkway, Suite 1100




                                                           vs.                                            REGARDING BRIEFING SCHEDULE
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           WELLS FARGO BANK, N.A., a national             (First Request)
                         LAW OFFICES

                          702.784.5200




                                                      14   banking association; WILMINGTON
                               L.L.P.




                                                           TRUST COMPANY; McCARTHY &
                                                      15   HOLTHUS, LLP, a Nevada limited liability
                                                           company; and QUALITY LOAN SERVICE
                                                      16   CORPORATION, a foreign corporation,
                                                      17                         Defendants.
                                                      18          Pro se Plaintiff Jeffrey A. Dickerson (“Plaintiff”) and Defendant Wells Fargo Bank, N.A.

                                                      19   (“Wells Fargo”) (together, the “Parties”), by and through its undersigned counsel of record,

                                                      20   hereby stipulate and agree to the following:

                                                      21          The Court held a status conference on July 22, 2019, at which time it established a

                                                      22   scheduling order following remand, including (1) setting a simultaneous supplemental briefing

                                                      23   deadline; (2) reopening discovery through December 31, 2019; and (3) setting a trial date for

                                                      24   February 10, 2019.

                                                      25          The Parties have subsequently agreed that, in lieu of simultaneous supplemental briefs,

                                                      26   Wells Fargo may file a motion for summary judgment no later than September 27, 2019. Plaintiff

                                                      27   may file a response no later than October 18, 2019. Wells Fargo may file a reply no later than

                                                      28   November 1, 2019.
                                                       1          The Parties further agree that they will not conduct any further discovery, and that
                                                       2   discovery is closed in this matter.
                                                       3          The Parties do not at this time seek to alter the trial date.
                                                       4          The Parties make this agreement in good faith, for the efficiency of the Parties and the
                                                       5   Court, and not for the purpose of delay.
                                                       6

                                                       7   Dated: September 6, 2019                             Dated: September 6, 2019
                                                       8   JEFFREY A. DICKERSON                                 SNELL & WILMER L.L.P.
                                                       9

                                                      10   /s/ Jeffrey A. Dickerson                             By: /s/ Kelly H. Dove
                                                           Jeffrey A. Dickerson                                    Kelly H. Dove, Esq.
                                                      11   305 W. Moana Lane, Suite E                              Nevada Bar No. 10569
                                                      12   Reno, NV 89509                                          Michael Paretti, Esq.
             3883 Howard Hughes Parkway, Suite 1100




                                                           Plaintiff Pro Se                                        Nevada Bar No. 13926
Snell & Wilmer




                                                      13                                                           3883 Howard Hughes Parkway, Suite 1100
                    Las Vegas, Nevada 89169




                                                                                                                   Las Vegas, NV 89169
                         LAW OFFICES

                          702.784.5200




                                                      14                                                           Attorneys for Defendant
                               L.L.P.




                                                      15                                                           Wells Fargo Bank, N.A.
                                                                                                          ORDER
                                                      16
                                                                  IT IS SO ORDERED.
                                                      17

                                                      18
                                                                  DATED this _____ day
                                                                             6th day ofof ___________,
                                                                                        September,     2019.
                                                                                                   2019.
                                                      19

                                                      20

                                                      21
                                                                                                          _______________________________________
                                                      22
                                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -2-
